

117 S2737 IS: Constitution education Is Valuable In Community Schools Act of 2021
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2737IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Inhofe (for himself, Mr. King, Mr. Coons, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the American History and Civics Education program under the Elementary and Secondary Education Act of 1965 to require inclusion of programs that educate students about the history and principles of the Constitution of the United States, including the Bill of Rights.1.Short titleThis Act may be cited as the Constitution education Is Valuable In Community Schools Act of 2021 or the CIVICS Act of 2021 .2.National activitiesSection 2233(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663(b)) is amended by striking paragraphs (1) and (2) and inserting the following:(1)shall—(A)show potential to improve the quality of student achievement in, and teaching of, American history, civics and government, or geography, in elementary schools and secondary schools;(B)demonstrate innovation, scalability, accountability, and a focus on underserved populations; and(C)include programs that educate students about the history and principles of the Constitution of the United States, including the Bill of Rights; and(2)may include hands-on civic engagement activities for teachers and students..